Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 12/20/2021. Claims 1-20 are pending.

103
Regarding references of record fail to teach or suggest “a storage section that stores electrical signals” in claims 1 and 16
In response: Combination of Harris and Nakano discloses the above claim limitation. As discussed in the last office action, Nakano teaches converting the power of the optical output into digital electrical current by PD and then digital signals by ADC (e.g., [0055]) for computation by the controller (e.g., a CPU) (e.g., [0056]). The use of PD, ADC and CPU interprets a storage section. 

Reference Paquot et al. (“Optoelectronic Reservoir Computing”, Scientific Reports, 2012, pages: 6), not relied upon in the current office action, teaches the electrical sections (e.g., Fig 1) converting the received optical signal from the optical section to be fed-back to the M-Z input module. The amplifier, which comprises capacitors and inductors as well known in the art, interprets a storage section.  Reference Furuyama (US 20190123231) teaches a storage section storing electrical signal converted from input optical signal (e.g., [0030]).


In response: Harris in view of Chen disclose the amendment. Harris teaches array of waveguides connecting optical interference units and optical nonlinearity (e.g., Fig 4c). Chen (incorporated by reference in Harris) further teaches coupler connecting different waveguides (e.g., Fig 18a or b). 

Claims 1, 16 and 20 may be amended to specify the functions of the second optical waveguide (e.g., claim 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 7-11, and 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 10268232), hereinafter Harris, in view of Nakano et al. (US 2017/0351950), hereinafter Nakano, further in view of Chen et al. (US 20100226608), hereinafter Chen.

1.    A reservoir for an optical reservoir computing system (Harris: e.g., Fig 1, reservoir computing networks), comprising:
Harris: e.g., Fig 1, block 110, the interface that outputs array of optical signals);
a first optical waveguide that propagates the first optical signal output by the first optical output section (Harris: e.g., Fig 1, block 122, Fig 10, an array of waveguides that propagate the optical signals);
an optical receiving section that receives the first optical signal from the first optical waveguide (Harris: e.g., Fig 7, or Fig 8, the component, including the resonator, that splits input light is an example of an optical receiving section that receives optical signal from the first waveguides);

a storage section that stores received Harris: e.g., Fig 1, the interconnections and components of the optical interference and nonlinearity units that interact with optical inputs are an example of a storage section that stores received optical data corresponding to the optical signal and output by the optical receiving section); and
a feedback section that applies, to the first optical signal, feedback corresponding to the received optical data stored in the storage section (Harris: e.g., Fig 3, col 6, lines 56-64, the controller unit that adjust the phase settings of the photonic circuit based on the discrepancy between the expected and the actual output of the optical network during training or Fig 10, col 10, lines 44-59, the switch component controlling the feedback that propagates a part of the actual output to readout for detection and loops back another part to the input interprets a feedback section that applies, to the first optical signal, feedback corresponding to the received optical data stored in the storage section).
  	Harris teaches received optical data corresponding to the first optical signal and output by the optical receiving section, but does not teach “a storage section that stores received electrical signals obtained by converting the first optical signal into an electrical signal representing optical data”. Nakano discloses “a storage section that stores received electrical signals obtained by converting the first optical signal into an electrical signal representing optical data” (Nakano: e.g., [0055]-[0056], Fig 7, converting the power of the optical output into digital electrical current by PD and then digital signals by ADC (e.g., [0055]) for computation by the controller (e.g., a CPU) (e.g., [0056]), where the use of PD, ADC and CPU interprets a storage section). Weight training at the output stage in reservoir computing is well known. It would have been obvious for one of ordinary skill in the art, having Harris and Nakano before the effective filing date, to combine Nakano with Harris by augmenting Harris with an electrical-based learning section to improve the efficiency in data control of the reservoir computing system of Harris. 
Combination of Harris and Nakano does not expressly disclose, but Chen discloses “an optical coupler that optically couples a second optical waveguide to the first optical waveguide” (Chen: e.g., 18A or B, a coupler connecting a waveguide connected to another waveguide). Nonetheless, Harris teaches array of waveguides for connecting interference and nonlinearity units and the use of photonic crystal (e.g., 

7.    The reservoir according to Claim 1, wherein the feedback section supplies the first optical output section with a second optical control signal corresponding to the received optical data stored in the storage section (Harris: e.g., Fig 3, the controller computes the discrepancy based on the actual optical signals during training output from Fig 10, the readout supplied by the output from nonlinearity corresponding to the received optical data stored in the input and hidden layers, where col 6, line 60, changing the optical properties interprets a second optical control), and the first optical output section outputs the first optical signal corresponding to the second optical control signal (Harris: e.g., col 6, line 43 – col 7, line 4, changing the optical settings of the photonic integrated circuit based on the output during training with controller of the optical network).

8.    The reservoir according to Claim 1, wherein the feedback section modulates the first optical signal propagating through the first optical waveguide, according to the received optical data stored in the storage section (Harris: e.g., col 6, 57-62, Fig 3, Fig 7 or 8, the control circuitry adjusting the photonic integrate circuit comprising either ring resonator or a MZ interferometer according to the computed discrepancy).

9.    The reservoir according to Claim 1, wherein the first optical output section outputs the first optical signal corresponding to a first optical control signal based on an input Harris: e.g., Fig 1, the optical signal converted from the input to be propagated to the reservoir).

10.    The reservoir according to Claim 1, wherein the feedback section applies, to the first optical signal, feedback corresponding to an input signal input to the reservoir and the received optical data stored in the storage section (Harris: e.g., col 6, 57-62, Fig 3, Fig 7 or 8, the control circuitry adjusting the photonic integrate circuit comprising either a ring resonator or a MZ interferometer according to the computed discrepancy based on the actual optical signal computed from the stored optical signal during training).

11.    The reservoir according to Claim 1, further comprising: an output section that outputs an output signal of the reservoir, based on the received optical data stored in the storage section (Harris: e.g., Fig 1, block 105d or Fig 10, the output of the nonlinearity unit, the interference unit or the switch is an example of an output signal that is output from an output section based on the stored, where the interference unit and nonlinearity are an example of a reservoir).

14.    The reservoir according to Claim 1, wherein the feedback section applies, to the first optical signal, feedback corresponding to data obtained by performing at least one computation, including amplification, attenuation, integration, smoothing, and reordering, on the received optical data output by the optical receiving section (Harris: e.g., col 6, line 43, col 8, line 12, Fig 4a-4b, matrix multiplication during training with 

15.    The reservoir according to Claim 14, wherein the feedback section, in response to receiving a second change instruction designating a change of a computation method, changes the computation to be a computation designated by the second change instruction (Harris: e.g., Fig 4A, computation of matrix multiplication and nonlinear transformation interprets amplification and smoothing).

16.    A reservoir computing system (Harris: e.g., Fig 1, reservoir computing networks), comprising: 
a first optical output section that outputs a first optical signal (Harris: e.g., Fig 1, block 110, the interface that outputs array of optical signals);
a first optical waveguide that propagates the first optical signal output by the first optical output section  (Harris: e.g., Fig 1, block 122, Fig 10, an array of waveguides that propagate the optical signals);
an optical receiving section that receives the first optical signal from the first
optical waveguide (Harris: e.g., Fig 7, or Fig 8, the component, including the resonator, that splits input light is an example of an optical receiving section that receives optical signal from the first waveguides):
a storage section that stores received Harris: e.g., Fig 1, the interconnections and components of the optical interference and nonlinearity units that interact with optical inputs are an example of a storage section that stores received optical data corresponding to the optical signal and output by the optical receiving section); and
a feedback section that applies, to the first optical signal feedback corresponding to the received optical data stored in the storage section (Harris: e.g., Fig 3, col 6, lines 56-64, the controller unit that adjust the phase settings of the photonic circuit based on the discrepancy between the expected and the actual output of the optical network during training or Fig 10, col 10, lines 44-59, the switch component controlling the feedback that propagates a part of the actual output to readout for detection and loops back another part to the input interprets a feedback section that applies, to the first optical signal, feedback corresponding to the received optical data stored in the storage section);
an input node that supplies an input signal corresponding to input data to the reservoir (Harris: e.g., Fig 1, block 110, the input signal to be received and processed by the interference unit); and 
an output node that outputs output data corresponding to an output signal output by the reservoir in response to the input data (Harris: e.g., Fig 1, block 105d, signal output form the interference and non-linearity).
Harris teaches received optical data corresponding to the first optical signal and output by the optical receiving section, but does not teach “a storage section that stores received electrical signals obtained by converting the first optical signal into an electrical signal representing optical data”. Nakano discloses “a storage section that stores Nakano: e.g., [0055]-[0056], Fig 7, converting the power of the optical output into digital electrical current by PD and then digital signals by ADC (e.g., [0055]) for computation by the controller (e.g., a CPU) (e.g., [0056]), where the use of PD, ADC and CPU interprets a storage section). Weight training at the output stage in reservoir computing is well known. It would have been obvious for one of ordinary skill in the art, having Harris and Nakano before the effective filing date, to combine Nakano with Harris by augmenting Harris with an electrical-based learning section to improve the efficiency in data control of the reservoir computing system of Harris. 
Combination of Harris and Nakano does not expressly disclose, but Chen discloses “an optical coupler that optically couples a second optical waveguide to the first optical waveguide” (Chen: e.g., 18A or B, a coupler connecting a waveguide connected to another waveguide). Nonetheless, Harris teaches array of waveguides for connecting interference and nonlinearity units and the use of photonic crystal (e.g., col 5, lines 24-25). It would have been obvious for one of ordinary skill, having Chen before the EFD, to incorporate Chen into Harris.

17.    The reservoir computing system according to Claim 16, further comprising:
a learning processing section that learns a rule of transformation from the output signal output by the reservoir to the output data, using input data and output data for learning (Harris: e.g., Fig 1, block 105d, signal output form the interference and non-linearity).


the feedback section of the reservoir applies, to the first optical signal, feedback corresponding to data obtained by performing at least one computation, including amplification, attenuation, integration, smoothing, and reordering, on the received optical data output by the optical receiving section, and the learning processing section further learns a parameter relating to the computation (Harris: e.g., col 6, line 43, col 8, line 12, Fig 4a-4b, matrix multiplication during training with optical signals via the interference unit interprets amplification or attention on the received optical data and 
 Fig 4A, the change of weight interprets a parameter relating to the computation).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 10268232), hereinafter Harris, in view of Nakano, further in view of Bienstman et al. (US 9477136), hereinafter Bienstman.

12.    The reservoir according to Claim 1, wherein Harris discloses the feedback section applies, to the first optical signal, feedback corresponding to the read received optical data (Harris: e.g., col 6, lines 43-55, the controller adjusting the wright parameters based on discrepancy based on the signals from the reservoir). Combination of Harris and Nakano does not expressly disclose, but Bienstman discloses the feedback section reads the received optical data stored in the storage section after a predetermined delay time has passed (Bienstman: e.g., col 3, lines 59-62, interconnections providing a predetermined delay and attenuation of photonic wave). Nonetheless, the delay line for transmission is well known. Harris teaches phase shift for optical signals. It would have .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 10268232), hereinafter Harris, in view of Gil et al. (US 20070217737), hereinafter Gill, further in view of Chen et al. (US 20100226608), hereinafter Chen.

20. A reservoir for an optical reservoir computing system (Harris: e.g., Fig 1, reservoir computing networks), comprising:
a first optical output section that outputs a first optical signal (Harris: e.g., Fig 1, block 110, the interface that outputs array of optical signals);
a first optical waveguide that propagates the first optical signal output by the first optical output section (Harris: e.g., Fig 1, block 122, Fig 10, an array of waveguides that propagate the optical signals);
an optical receiving section that receives the first optical signal from the first optical waveguide (Harris: e.g., Fig 7, or Fig 8, the component, including the resonator, that splits input light is an example of an optical receiving section that receives optical signal from the first waveguides);
a storage section that stores received optical data corresponding to the first optical signal and output by the optical receiving section (Harris: e.g., Fig 1, the interconnections and components of the optical interference and nonlinearity units that interact with optical inputs are an example of a storage section that stores received optical data corresponding to the optical signal and output by the optical receiving section); and
a feedback section that applies, to the first optical signal, feedback corresponding to the received optical data stored in the storage section  (Harris: e.g., Fig 3, col 6, lines 56-64, the controller unit that adjust the phase settings of the photonic circuit based on the discrepancy between the expected and the actual output of the optical network during training or Fig 10, col 10, lines 44-59, the switch component controlling the feedback that propagates a part of the actual output to readout for detection and loops back another part to the input interprets a feedback section that applies, to the first optical signal, feedback corresponding to the received optical data stored in the storage section).
	Harris does not expressly disclose, but Gill discloses “a first isolator that passes light headed toward the optical receiving section from the first optical waveguide and blocks light headed toward the first optical waveguide from the optical receiving section” (Gill: e.g., Fig 1 or 3, [0019], [0023], the isolator passing signals from laser modulator toward the filter and optical director detectors and preventing filter from directing light back into the modulator, where the filters and optical detectors correspond to the receiving section). Nonetheless, a isolator used to suppress back reflection or unwanted wavelength bands is common in optical settings. It would have been obvious for one of ordinary skill in the art, having Harris and Gill before the effective filing date, to combine Gill with Harris to improve the power consumption for the optical neouromorphic computing in Harris. 
Chen: e.g., 18A or B, a coupler connecting a waveguide connected to another waveguide). Nonetheless, Harris teaches array of waveguides for connecting interference and nonlinearity units and the use of photonic crystal (e.g., col 5, lines 24-25). It would have been obvious for one of ordinary skill, having Chen before the EFD, to incorporate Chen into Harris.

Claim Objections
Claims 2-6, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	February 4, 2022